

116 S565 RS: Billion Dollar Boondoggle Act of 2019
U.S. Senate
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 435116th CONGRESS2d SessionS. 565[Report No. 116–220]IN THE SENATE OF THE UNITED STATESFebruary 26, 2019Ms. Ernst (for herself, Mr. Braun, Mr. Paul, Mr. Lankford, Mr. Peters, and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsMarch 2, 2020Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo require the Director of the Office of Management and Budget to submit to Congress an annual
			 report on projects that are over budget and behind schedule, and for other
 purposes.1.Short titleThis Act may be cited as the Billion Dollar Boondoggle Act of 2019.2.Annual report(a)Definition of covered agencyIn this section, the term covered agency means—(1)an Executive agency, as defined in section 105 of title 5, United States Code; and(2)an independent regulatory agency, as defined in section 3502 of title 44, United States Code.(b)RequirementNot later than 1 year after the date of enactment of this Act, and every year thereafter, the Director of the Office of Management and Budget shall submit to Congress and post on the website of the Office of Management and Budget a report on each project funded by a covered agency—(1)that is more than 5 years behind schedule; or(2)for which the amount spent on the project is not less than $1,000,000,000 more than the original cost estimate for the project.(c)ContentsEach report submitted and posted under subsection (b) shall include, for each project included in the report—(1)a brief description of the project, including—(A)the purpose of the project;(B)each location in which the project is carried out;(C)the year in which the project was initiated;(D)the Federal share of the total cost of the project; and(E)each primary contractor, subcontractor, grant recipient, and subgrantee recipient of the project;(2)an explanation of any change to the original scope of the project, including by the addition or narrowing of the initial requirements of the project;(3)the original expected date for completion of the project;(4)the current expected date for completion of the project;(5)the original cost estimate for the project, as adjusted to reflect increases in the Consumer Price Index for All Urban Consumers, as published by the Bureau of Labor Statistics;(6)the current cost estimate for the project, as adjusted to reflect increases in the Consumer Price Index for All Urban Consumers, as published by the Bureau of Labor Statistics;(7)an explanation for a delay in completion or increase in the original cost estimate for the project; and(8)the amount of and rationale for any award, incentive fee, or other type of bonus, if any, awarded for the project.(d)Submission with budgetSection 1105(a) of title 31, United States Code, is amended by adding at the end the following:(40)the report required under section 2(b) of the Billion Dollar Boondoggle Act of 2019 for the calendar year in which the fiscal year covered by the budget begins..1.Short titleThis Act may be cited as the Billion Dollar Boondoggle Act of 2019.2.Annual report(a)DefinitionsIn this section—(1)the term covered agency means—(A)an Executive agency, as defined in section 105 of title 5, United States Code; and(B)an independent regulatory agency, as defined in section 3502 of title 44, United States Code; (2)the term covered project means a project funded by a covered agency—(A)that is more than 5 years behind schedule; or(B)for which the amount spent on the project is not less than $1,000,000,000 more than the original cost estimate for the project; and(3)the term project means a major acquisition, a major defense acquisition program (as defined in section 2430 of title 10, United States Code), a procurement, a construction project, a remediation or clean-up effort, or any other time-limited endeavor, that is not funded through direct spending (as defined in section 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)).(b)RequirementNot later than 1 year after the date of enactment of this Act, the Director of the Office of Management and Budget shall issue guidance requiring covered agencies to include, on an annual basis in a report described in paragraph (2) of section 3516(a) of title 31, United States Code, or a consolidated report described in paragraph (1) of such section, information relating to each covered project of the covered agency, which shall include—(1)a brief description of the covered project, including—(A)the purpose of the covered project;(B)each location in which the covered project is carried out;(C)the contract or award number of the covered project, where applicable;(D)the year in which the covered project was initiated;(E)the Federal share of the total cost of the covered project; and(F)each primary contractor, subcontractor, grant recipient, and subgrantee recipient of the covered project;(2)an explanation of any change to the original scope of the covered project, including by the addition or narrowing of the initial requirements of the covered project;(3)the original expected date for completion of the covered project;(4)the current expected date for completion of the covered project;(5)the original cost estimate for the covered project, as adjusted to reflect increases in the Consumer Price Index for All Urban Consumers, as published by the Bureau of Labor Statistics;(6)the current cost estimate for the covered project, as adjusted to reflect increases in the Consumer Price Index for All Urban Consumers, as published by the Bureau of Labor Statistics;(7)an explanation for a delay in completion or an increase in the original cost estimate for the covered project, including, where applicable, any impact of insufficient or delayed appropriations; and(8)the amount of and rationale for any award, incentive fee, or other type of bonus, if any, awarded for the covered project.March 2, 2020Reported with an amendment